722 So.2d 288 (1998)
Cartharo LANE, Appellant,
v.
STATE of Florida, Appellee.
No. 98-152
District Court of Appeal of Florida, Fifth District.
December 31, 1998.
James B. Gibson, Public Defender, and Rebecca M. Becker, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Robin A. Compton, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Appellant was convicted of aggravated assault with a deadly weapon (a shotgun), possession of a short barreled shotgun and improper exhibition of a firearm, and objected to the inclusion of eighteen points on the sentencing scoresheet for firearm possession. The state concedes that the inclusion of these points for firearm possession was error. White v. State, 714 So.2d 440 (Fla.1998). A corrected scoresheet must be used.
CONVICTION AFFIRMED. SENTENCE REVERSED AND REMANDED FOR RE-SENTENCING.
COBB and PETERSON, JJ., and ORFINGER, M., Senior Judge, concur.